Exhibit 12 CENTERPOINT ENERGY HOUSTON ELECTRIC, LLC AND SUBSIDIARIES (AN INDIRECT WHOLLY OWNED SUBSIDIARY OF CENTERPOINT ENERGY, INC.) COMPUTATION OF RATIOS OF EARNINGS TO FIXED CHARGES (Millions of Dollars) Six Months Ended June 30, 2007 2008 Net Income $ 118 $ 98 Income taxes 60 59 Capitalized interest (5 ) (4 ) 173 153 Fixed charges, as defined: Interest 117 121 Capitalized interest 5 4 Interest component of rentals charged to operating income 1 ─ Total fixed charges 123 125 Earnings, as defined $ 296 $ 278 Ratio of earnings to fixed charges 2.41 2.22
